tcmemo_2012_356 united_states tax_court jorge martinez petitioner v commissioner of internal revenue respondent docket no filed date jorge martinez pro_se timothy r berry for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure addition_to_tax under sec_6651 respondent has now conceded the addition_to_tax the issue for decision is whether petitioner is entitled to dependency_exemption deductions and a child tax credit for two of his sons who resided with his former wife during unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner resided in california when he filed his petition on or about date petitioner was divorced from sylvia r martinez his former spouse the marital settlement agreement signed by petitioner and by his former spouse provided in relevant part that they would have joint legal custody with shared physical custody of their three sons born in and the agreement provided in part to the extent allowable under the law husband shall have the right to claim any federal and state dependency_exemptions and credits for names of three minor sons omitted in accordance with rule a for each tax_year commencing with in any year in which wife qualifies for the dependency_exemptions she shall release said exemptions to husband wife will sign and deliver to husband before the end of each tax_year irs form_8332 or any other form that may be required for him to claim such exemptions and credits should wife fail to sign or deliver any form required or attempt to claim any exemption or credit allocated to husband under this provision she shall indemnify husband for any additional tax_liability attorneys’ fees and related costs for purposes of duration and modification this provision shall be deemed part of the child_support orders during petitioner’s two younger sons resided with his former spouse and the oldest son resided with petitioner petitioner’s oldest son attained the age of in on date petitioner attempted to file his federal_income_tax return on which he claimed dependency_exemption deductions for his three sons and a child_tax_credit of dollar_figure for the two younger sons the electronic return was rejected apparently because his former spouse had previously filed a return claiming one of the sons as a dependent on date petitioner mailed a paper return that was received by the internal_revenue_service on date no form_8332 release of claim to exemption for child of divorced or separated parents or other relevant statement was attached to either the electronic version or the paper version of petitioner’s return opinion the internal_revenue_code allows as a deduction in computing taxable_income an exemption for each dependent of a taxpayer sec_151 a child of a taxpayer generally qualifies as a dependent if the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year in issue sec_152 c however sec_152 limits the dependency_exemption deduction where the child’s parents live apart in the case of divorced or separated parents special rules determine which parent may claim a dependency_exemption deduction for a child see sec_152 as relevant to the present case sec_152 allows the noncustodial_parent to claim a dependency_exemption deduction for a child if the custodial_parent signs a written declaration releasing her claim to the exemption and the noncustodial_parent attaches the declaration to his federal_income_tax return the declaration required by sec_152 must be made either on form_8332 or in a statement conforming to the substance of that form see 114_tc_184 aff’d on another ground sub nom 293_f3d_1208 10th cir form_8332 requires a taxpayer to furnish the name of each child the name and social_security_number of the noncustodial_parent claiming the dependency_exemption the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year or years for which the claims were released see id t c pincite the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs fed reg date petitioner did not attach the required form or a conforming statement to his federal_income_tax return petitioner is therefore not entitled to the dependency_exemption deduction under sec_152 see eg espinoza v commissioner tcmemo_2011_108 himes v commissioner tcmemo_2010_ gessic v commissioner tcmemo_2010_88 thomas v commissioner tcmemo_2010_11 walker v commissioner tcmemo_2008_194 sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child for purposes of the child_tax_credit means a qualifying_child as defined in sec_152 who has not attained age sec_24 because petitioner did not establish that his sons qualified as dependents under sec_152 or the exception in sec_152 he does not satisfy the qualifying_child requirement for the child_tax_credit under sec_24 thus he is not entitled to the child_tax_credit claimed with respect to his younger sons to reflect the foregoing decision will be entered for respondent for the deficiency and for petitioner for the addition_to_tax
